Citation Nr: 0326839	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  02-13 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for peptic ulcer 
disease.

2.  Entitlement to service connection for pulmonary 
tuberculosis.

3.  Entitlement to service connection for rheumatoid 
arthritis, to include the lumbar spine and bilateral knees.  

4.  Entitlement to service connection for bilateral 
cataracts.

5.  Entitlement to service connection for left ear hearing 
loss.

6.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
residuals of abdominal injury, including surgery.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant had recognized active service (Philippine 
Scouts) from June 1946 to May 1949.  These matters come 
before the Board of Veterans' Appeals (Board) on appeal from 
a January 2002 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Philippines.  In 
July 2002 the appellant requested a Travel Board hearing.  In 
December 2002 he withdrew the request.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  In Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), the United States Court of Appeals for 
Veterans Claims provided guidance regarding the notice 
requirements mandated by the VCAA.  

Furthermore, in a decision on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See 
Disabled American Veterans et. al. v. Secretary of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  The Federal 
Circuit held that 38 C.F.R. § 19.9(a)(2) was invalid because 
in conjunction with 38 C.F.R. § 20.1304, it allowed the Board 
to consider additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver, which was contrary to 38 U.S.C. § 7104.  38 C.F.R. 
§ 19.9(a)(2)(ii) was held invalid in that it provided 30 days 
to respond to notice, which was contrary to 38 U.S.C. 
§ 5103(b), which provides a claimant one year to submit 
evidence.  The RO has provided the veteran notice of the 
VCAA.  See letter dated in August 2001.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs (PVA), 
No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), 
the Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Federal Circuit made a conclusion 
similar to the one reached in DAV.  The Federal Circuit found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Here, the 
VCAA letter sent to the veteran provided him 60 days to 
respond; and as this case is being remanded for additional 
development or to cure a procedural defect, the RO must take 
the opportunity to inform him that notwithstanding any 
information previously provided, a full year is allowed for 
response to a VCAA notice.  

In July 2000 the appellant provided VA with a Medical 
Certificate from a private physician, Dr. Francisco B. 
Asuncion, Jr.  The certificate, dated in July 2000, indicated 
that the doctor was an attending physician at the F.B. 
Asuncion Hospital located in San Manuel, Pangasinan.  The 
physician noted that the appellant had been his regular 
patient since July 1962 for the treatment of several 
disorders, to include peptic ulcer, "P.T.B." [pulmonary 
tuberculosis], rheumatoid arthritis of the lumbar spine and 
knees, bilateral cataracts and left ear deafness, 
disabilities at issue.  The physician also noted that he had 
treated the appellant for emaciation and epigastric pain, 
which may be related to the matter of service connection for 
residuals of abdominal injury, including surgery.  Medical 
records associated with this treatment, apparently 
encompassing almost 40 years, may contain information 
critical to the matters at hand.  If they exist, they must be 
associated with the claims file for the record to be complete 
for appellate review.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran should be advised that 
notwithstanding any previous instructions, a year 
is afforded for response to VCAA notice.  

2.  The RO should obtain from Dr. Francisco B. 
Asuncion, Jr. (attending physician at F.B. Asuncion 
Hospital in San Manual, Pangasinan) all records 
associated with treatment afforded the veteran 
since July 1962.  Any necessary 
permission/authorization should be provided by the 
veteran.  All attempts to obtain such records 
should be documented in the claims folder.  If Dr. 
Asuncion does not have the clinical records of 
treatment, but suggests that they may be located 
elsewhere, that source should also be contacted to 
obtain the records.

3.  If any records obtained pursuant to 
the request above show that a disorder at 
issue  is related to the appellant's 
service, he should be afforded a VA 
examination to confirm whether he indeed 
has the disorder and to determine its 
likely etiology, specifically whether it 
is related to his active service.  The 
veterans' claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner should explain the rationale for 
all opinions given.

4.  The RO should then review the entire record and 
re-adjudicate the claims.  If any remain denied, 
the RO should issue an appropriate supplemental 
statement of the case, and give the veteran the 
requisite period of time to respond.  The RO must 
also ensure that all VCAA notice obligations have 
been satisfied in accordance with the recent 
decision in PVA, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any other 
applicable legal precedent.  The case should then 
be returned to the Board, if in order, for further 
review.  

The purposes of this remand are to assist the appellant in 
the development of his claims and to meet notice 
requirements.  He has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


